Citation Nr: 0011322	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-17 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for additional disability 
(residuals of left eye injury) due to medical treatment 
provided by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from October 1953 to October 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision issued by 
the Manchester, New Hampshire, VA Regional Office (RO) which 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
for the residuals of a left eye injury.  


FINDINGS OF FACT

1.  No clinical or other competent evidence on file shows or 
even suggests that the veteran fell and injured his left eye 
(on May 14, 1996) as a result of passing out or syncope which 
was caused by the veteran taking a medication called 
Metoprolol, as prescribed by VA.  

2.  No clinical or other competent evidence on file shows or 
even suggests that the veteran's postoperative left eye 
injury was aggravated or increased in severity as a result of 
inadequate, defective, or incompetent surgery and/or surgery 
which did not meet the applicable standard of care, performed 
by a VA physician on December 18, 1996. 


CONCLUSION OF LAW

The claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the left eye resulting from VA medical treatment is not well 
grounded.  38 U.S.C.A. §§ 1151, 5103(a), 5107(a), 7104(b), 
7105(d)(5) (West 1991); 38 C.F.R. §§  3.358, 3.800 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  Compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such disability were service connected.  For 
purposes of this section, a disability is a qualifying 
additional disability if that disability was not the result 
of the veteran's willful misconduct and:  (1)  The disability 
was caused by hospital care, medical or surgical treatment, 
or examination furnished the veteran under any law 
administered by the Secretary, and the proximate cause of the 
disability was (a) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or (b) an 
event not reasonably foreseeable, or (2) the disability was 
proximately caused by the provision of training and 
rehabilitation services by the Secretary as part of an 
approved rehabilitation program.  38 U.S.C.A. § 1151(a); 
38 C.F.R. § 3.358(a).  

In determining whether additional disability exists, the 
following considerations will govern:  (1)  The veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury.  As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition which the specific medical or 
surgical treatment was designed to relieve.  Compensation 
will not be payable under 38 U.S.C.A. § 1151 for the 
continuance or natural progress of disease or injuries for 
which the training, or hospitalization, etc., was authorized.  
38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment or 
examination, the following considerations will govern:  (1)  
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith; (2) the mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of the training, 
hospitalization, medical or surgical treatment, or 
examination; (3) compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran or his representative.  "Necessary 
consequences" are those which are certain to result from or 
were intended to result from the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c).  

Where injury occurs as a result of having submitted to 
medical treatment under any law administered by VA, and not 
the result of an individual's own willful misconduct, 
disability compensation will be awarded for such injury as if 
such condition were service connected.  The commencing date 
of benefits is subject to the provisions of § 3.400(i).  
38 C.F.R. § 3.800(a).  

Well-grounded Claims:  A person who submits a claim for 
benefits under the laws administered by the Secretary, shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court) has provided 
that a well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive, but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78,  81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefit system requires more 
than just an allegation; a claimant must submit supporting 
evidence and the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Where the issue presented 
in an application for service-connected disability is factual 
in nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish a well-grounded claim under 38 U.S.C.A. § 5107(a).  
See Cartright v. Derwinski, 2 Vet. App. 24 (1991).

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant cannot meet the burden imposed by § 5107(a) merely 
by presenting his own or other lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
sufficient evidence to render a claim well grounded under 
§ 5107(a); if no cognizable evidence is submitted to support 
the claim, it cannot be well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  For the purposes of determining 
whether a claim is well grounded, testimony will be presumed 
to be credible; however, such testimony must be competent and 
it must not be inherently incredible.  Finally, a claim that 
is not well grounded does not present a question of fact over 
which the Board has jurisdiction.  38 U.S.C.A. § 7105(d)(5); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Finally, in Jones v. West, 12 Vet. App. 460 (1999), the Court 
held that the requirements for a well-grounded claim under 
§ 1151, were parallel to those generally set forth for 
establishing service connection claims.  There is required: 
(1) medical evidence of a current disability, (2) medical or, 
in certain circumstances, lay evidence of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, and (3) medical evidence of a 
nexus (causal connection) between that VA treatment and the 
current disability.

Analysis:  In his initial February 1998 claim, the veteran 
claimed entitlement to § 1151 benefits on the basis that VA 
medical personnel had prescribed "Metoprolol" (a beta-
blocker for a heart disorder or hypertension) which caused 
him to blackout on May 14, 1996, and fall into a tree (or 
piece of wood) and puncture his left eye globe.  He reported 
that he had had four left eye surgeries since that incident 
and he requested § 1151 benefits essentially for loss of use 
of the left eye as a result.  

The evidence on file shows that the veteran was initially 
provided private medical treatment with immediate surgical 
repair of the ruptured left eye globe at a private hospital 
on the same day of the injury.  There are also numerous VA 
medical records reflecting ongoing outpatient treatment and 
VA left eye surgical repair conducted on subsequent 
occasions.  All medical records identified by the veteran 
have apparently been collected for review, including those 
records of the veteran's initial treatment at a private 
hospital.

The veteran's claim for entitlement to § 1151 benefits, on 
the basis that VA prescribed medication caused him to pass 
out or to have an episode of syncope, resulting in a fall 
which clearly caused a left eye injury, is not well grounded 
because there is simply no competent clinical evidence on 
file which provides any form of a nexus or causal connection 
between the VA prescription of Metoprolol and the veteran 
reportedly passing out or having a syncopal episode.  As the 
Court in Jones indicated there must be competent evidence to 
demonstrate a nexus or causal connection between VA treatment 
(here, VA a prescription of Metoprolol), and the claimed 
additional disability (here, a punctured left eye globe with 
postoperative residuals).  

While the veteran may indeed have passed out or had an 
episode of syncope, clearly the veteran as a layman lacks the 
requisite medical expertise to provide his own clinical 
opinion that the cause of such episode was directly 
attributable to the VA prescription of Metoprolol.  A careful 
review of all of the clinical evidence on file fails to 
reveal any competent clinical evidence supporting or even 
suggesting such a causal connection.  While there are several 
outpatient treatment records that note the veteran's own 
assertion of such causal connection, a mere restatement of 
the veteran's own belief in a causal connection in an 
outpatient treatment record does not constitute clinical 
evidence establishing or even strongly suggesting that fact.  
See Reonal v. Brown, 5 Vet. App. 458 (1993); LeShore v. 
Brown, 8 Vet. App. 406 (1995).  A VA medical record simply 
noting a veteran's subjective complaint of certain symptoms 
and his opinion of the onset of those symptoms is not 
competent medical evidence to well ground a service 
connection claim.  Information recorded by a medical person, 
unenhanced by any additional medical comment by the examiner, 
is not competent medical evidence required to well ground the 
claim.  Id.  

For instance, in April 1997, a VA outpatient treatment record 
from the White River Junction Medical Center noted status-
post syncope secondary to bradycardial heart block (?) one 
year ago with traumatic eye injury.  It appears that the 
medication identified by the veteran as provided by VA, 
Metoprolol, is a beta-blocker provided for control of 
hypertension or atrial fibrillation.  However, this record 
entry simply restates the veteran's own reported history of 
the injury and the "(?)" clearly indicates that medical 
personnel questioned whether this was in fact the actual 
cause of syncope and the ensuing left eye injury.  Various 
outpatient treatment records record the veteran's own 
assertion of such causal connection but provide no 
independent clinical discussion or reasoning upon which to 
base a finding or even a strong suggestion of an actual 
causal connection.  

The private medical records of the veteran's initial 
hospitalization on the same day as the left eye injury in May 
1996 noted that blood pressure at discharge was 140/80.  A 
statement included in those records also noted that the 
veteran was evaluated by Medicine to determine if he had a 
syncopal episode which precipitated his fall.  It was also 
noted that the veteran complained of an episode of chest pain 
"but it was felt by the Medicine Service that this was not an 
acute cardiac event."  

In the initial September 1998 Statement of the Case, the RO 
apparently researched the claims folder and concluded that 
the veteran had been prescribed Metoprolol in January 1995, 
but concluded that he was no longer taking this medication at 
the time he fell in 1996.  In his November 1998 substantive 
appeal, the veteran argued that he had not stopped taking 
that medication prior to the date of his injury, but reported 
that he had, prior to the injury, been told to take that 
medication just at night instead of twice a day.  He said 
this medication was not in fact discontinued until October 
1997.  This issue was not thereafter addressed by the RO in 
its subsequent August 1999 Supplemental Statement of the 
Case.  The Board finds it unnecessary to address this 
subordinate issue because even assuming, without conceding, 
that the veteran was in fact still taking this medication at 
the time of the injury in May 1996, there remains no 
competent clinical evidence causally connecting this 
medication to a fall causing the veteran's left eye injury.  

While the veteran's initial claim has just been discussed, it 
must be noted that the veteran offered a second theory of 
entitlement to benefits under § 1151 in his August 1998 
notice of disagreement.  Therein, for the first time, he 
pointed out that he had received VA surgery for a left eye 
lens implant in December 1996 (from which he expected to have 
75 percent of his eyesight restored).  That surgery was 
actually performed on December 18, 1996, but only a short 
time later, he went back for a check up and stated that a 
different VA physician (who had initially repaired his eye in 
June 1996) told him that he had to have immediate additional 
left eye surgery (which was in fact performed on January 9, 
1997), and that this VA physician told him that such follow 
on left eye surgery was necessary because the VA physician 
who had performed surgery several weeks earlier in December 
1996 "had cut the eye too deep...."  

Of course, if a preexisting injury is permanently increased 
in severity or aggravated by VA surgery as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
surgeon, the veteran would also be entitled to § 1151 
benefits for any amount of aggravation of a preexisting 
disability.  However, again, there is simply no competent 
clinical evidence on file documenting or even suggesting that 
the veteran's VA left eye surgery performed in December 1996 
was in any way inadequate and/or that such inadequacy 
required immediate follow on surgery several weeks later in 
January 1997, which would have been unnecessary had proper 
surgery been performed by VA in December 1996, and that the 
December 1996 VA surgery actually resulted in a permanent 
increase in pre-existing disability .  The only evidence on 
file supporting such a conclusion is the veteran's written 
statement that a VA physician told him that it was so.  

However, a veteran's recorded recollection of what a 
competent clinician may or may not have told him at some 
earlier date is not an adequate substitute for actual 
clinical evidence establishing the fact.  See Warren v. 
Brown, 6 Vet. App. 4 (1993).  The fact remains that there is 
no competent clinical evidence on file which shows or event 
suggests that any VA care and treatment of the veteran's left 
eye injury residuals has been inadequate or has in any way 
resulted in any permanent increase or aggravation of 
preexisting disability.  Accordingly, the veteran's claim for 
entitlement to VA compensation benefits in accordance with 
38 U.S.C.A. § 1151 is not well grounded under either of two 
theories of entitlement which the veteran has put forward.

Although where claims are not well grounded, VA does not have 
a duty to assist a claimant in developing facts pertinent to 
his claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the evidence needed to complete the 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, the RO has fulfilled its obligation under 
§ 5103(a) in that the statements of the case have clearly 
advised him that the reason his claim has been denied was 
because of an absence of clinical evidence demonstrating a 
causal connection between VA medical treatment and a left eye 
injury.  Additionally, with respect to the veteran's later 
assertion that his preexisting left eye injury residuals were 
aggravated as a result of inadequate VA left eye surgery in 
December 1996, in August 1998 the RO posted the veteran a 
letter requesting him to furnish a clinical statement from 
the VA physician who had purportedly told him in January 1997 
that the VA physician who performed his left eye surgery in 
December 1996 had done so inadequately or in error.  It 
appears that all medical evidence identified by the veteran 
had already been collected for review and the veteran had not 
reported the existence of any other uncollected medical 
evidence supportive of his claim nor had he identified the 
existence of any VA medical record which the RO had failed to 
collect for review.  

Absent a duty to assist in a claim which is not well 
grounded, the RO adequately notified the veteran of evidence 
necessary to support his claim in accordance with 38 U.S.C.A. 
§ 5103(a) by notifying the veteran that it would be necessary 
for him to obtain clinical evidence supporting his assertion 
of inadequate VA surgery in supporting his assertion that 
another VA clinician had verbally told him that prior VA 
surgery was in fact inadequately performed.  The veteran 
apparently attempted to obtain such statement from the VA 
physician he had previously identified without success.  In 
the absence of a well-grounded claim, VA has no further duty 
to assist the veteran in prosecution of this claim.  Finally, 
by this decision, the Board is informing the veteran of the 
evidence that is lacking and which is necessary to make his 
claim well grounded.


ORDER

Compensation under 38 U.S.C.A. § 1151 for the residuals of a 
left eye injury or for aggravation of a preexisting left eye 
injury is denied.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

